         Case 1:16-cr-00521-JSR Document 105 Filed 02/06/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X
UNITED STATES OF AMERICA

               v.                                                  16 Cr. 521 (JSR)
                                                                   NOTICE OF MOTION

ANDY GYAMFI,

                              Defendant.

----------------------------------------------------X

       PLEASE TAKE NOTICE that upon the annexed memorandum of law, and

all papers and prior proceedings had herein, defendant, Andy Gyamfi, will make a

motion before the United States District Court, Southern District of New York, 500

Pearl Street, New York, New York, as soon as counsel may be heard, for Orders

granting:

   1. Preclusion of a 911 call that the Government seeks to admit at trial because:
      (a) it would improperly bolster the witness' testimony, and (b) it is largely
      irrelevant relevant under Rule 401 of the Federal Rules of Evidence and
      otherwise inadmissible under Rule 403 because any probative value is
      substantially outweighed by the danger of unfair prejudice and needless
      presentation of cumulative evidence;

   2. Such further relief that this Court may deem just and proper.

Dated: February 6, 2019                                Respectfully Submitted,

                                                       By:____/s/__________________
                                                       Donald Yannella, Esq.
                                                       Attorney for Andy Gyamfi
                                                       233 Broadway, Suite 2370
      Case 1:16-cr-00521-JSR Document 105 Filed 02/06/19 Page 2 of 2




                                       New York, NY 10279
                                       Phone: (212) 226-2883
                                       Fax: (646) 430-8379

                                       Karloff C. Commissiong, Esq.
                                       Adams & Commissiong
                                       Attorney for Andy Gyamfi
                                       65 Broadway, Suite 715
                                       New York, NY 10006
                                       Phone: (212) 430-6590
                                       Fax: (212) 981-3305


cc   AUSA Jessica Fender
     AUSA Maurene Comey
